MEMORANDUM ***
Because there were several independent bases supporting probable cause for the search warrant, the district court did not err in admitting the seized evidence or in denying a Franks hearing. See United States v. Meling, 47 F.3d 1546, 1554 (9th Cir.1995) (“If, when material that is the subject of the alleged falsity or reckless disregard is set to one side, there remains sufficient content in the warrant affidavit to support a finding of probable cause, no hearing is required.”) (citation and alteration omitted).
The district court did not abuse its discretion in admitting the narcotics samples, as the government sufficiently established the chain of custody and Appellant failed to produce any evidence of tampering. See United States v. Anguloa, 598 F.2d 1182, 1186-87 (9th Cir.1979); see also United States v. Kaiser, 660 F.2d 724, 733 (9th Cir.1981).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.